PER CURIAM.
This cause came on to be heard on this the 11th day of October, 1939, and it appearing to the court that a stipulation between the West Kentucky Coal Company, petitioner, and Harold L. Ickes, Secretary of the Department of the Interior of the United States, and Howard A. Gray, Director of the Bituminous Coal Division of the Department of the Interior of the United States, as successors to the National Bituminous Coal Commission, respondents, has been entered into, and filed in this proceeding, by their attorneys of record, agreeing to the dismissal of the petition for review filed herein, it is therefore ordered, .adjudged, and decreed by the court that the petition for review herein be dismissed at petitioner’s cost for the reasons stated in the stipulation.